DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 22, 2020, has been entered.  Claim 1 has been amended as requested.  Claims 3 and 5 have been cancelled.  Thus, the pending claims are 1, 2, 4, and 6-13, with claims 2 and 7-9 being withdrawn as non-elected.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0178614 issued to Demirors et al. as set forth in section 8 of the last Office action (Non-Final Rejection mailed September 23, 2020).
Applicant has amended claim 1 with the limitations of cancelled claims 3 and 5.  However, since claims 3 and 5 were previously rejected along with parent claim 1, said amendment is insufficient to overcome the standing rejection.
	Specifically, Demirors ‘614 discloses a polyethylene composition comprising the reaction product of ethylene and optionally one or more alpha-olefin comonomers in the presence of a catalyst composition comprising a multi-metallic procatalyst (abstract). Said composition has a melt index (I2), as measured by ASTM D1238 (2.16 kg @ 190°C) of 0.1-5 g/10 min and a melt flow ratio (I10/I2) of 6-7.4, wherein I10 is measured according to ASTM D1238 (10 kg @ 190°C) (abstract and sections [0007] and [0009]). The composition has a molecular weight distribution (Mw/Mn) of 2.5-3.5 and a density of 0.910-0.935 g/cm3 (abstract and sections [0007] and [0009]). The polyethylene composition comprises at least 80% by weight ethylene and about 0.1-20% by weight of units derived from one or more alpha-olefin comonomers (sections [0019], [0026], and [0028]). The polyethylene composition may comprises greater than or equal to 1 parts by combined weight of at least three metal residues remaining from the multi-metallic catalyst per one million parts of polyethylene composition (section [0029]).  Said metals include vanadium 
Thus, Demirors ‘614 teaches the invention of claims 1, 4, and 6 with the exceptions (a) the fiber is an artificial turf filament and (b) the claimed relaxation spectrum index, CBDI, and shrinkage rate.  
Regarding exception (a), the limitation to an artificial turf filament is a preamble limitation.  When reading the preamble in the context of the entire claim, the recitation “an artificial turf filament” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. The preamble recitation of “artificial turf” is merely descriptive of the intended use of the filament and does not result in a structural difference between the claimed invention and the prior art. The prior art filament is capable of being used in an artificial turf. Thus, the preamble “artificial turf” is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, exception (a) is met by the cited prior art. 
Regarding exception (b), despite a lack of an explicit teaching thereto, it is asserted a filament made of the Demirors ‘614 polyethylene composition will inherently possess a measurable relaxation spectrum index and CBDI and the filament made therefrom, a shrinkage rate.  Applicant’s specification teaches said relaxation spectrum index is an indicator of molecular structure and is sensitive to such parameters as the polymer’s molecular weight distribution, molecular weight, melt flow rate, and long chain branching (specification, page 14, In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed relaxation spectrum index, CBDI, and shrinkage rate would obviously have been provided by the process disclosed by Demirors ‘614.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, claims 1, 4, and 6 stand rejected as being anticipated by or obvious over the cited prior art.  
Claims 1, 4, and 6 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0080970 issued to Desjardins et al. as set forth in section 9 of the last Office action.

Specifically, Desjardins teaches a polyethylene composition comprising an interpolymer of ethylene and one or more alpha-olefin comonomers in the presence of a tri-metallic catalyst (sections [0009] and [0025]). Said interpolymer has a melt index (I2), as measured by ASTM D1238 (2.16 kg @ 190°C) of 0.1-50 g/10 min, preferably 0.5-5 g/10 min and a melt flow ratio (I10/I2) of 6-12, preferably 6.5-8, wherein I10 is measured according to ASTM D1238 (10 kg @ 190°C) (sections [0035] and [0036]). The composition has a molecular weight distribution (Mw/Mn) of 2.6-3.6, preferably 2.6-3.2 and a density of 0.900-0.960 g/cm3, preferably 0.915-0.925 g/cm3 (sections [0033] and [0034]). The polyethylene composition comprises at least 80% by weight ethylene and about 0.1-20% by weight of units derived from one or more alpha-olefin comonomers (sections [0025], [0039], and [0041]). The polyethylene composition may comprises greater than or equal to 1 parts by combined weight of at least three metal residues remaining from the multi-metallic catalyst per one million parts of polyethylene composition (section [0043]).  Said metals include vanadium (section [0043]). Each individual metal is present in an amount of 0.4-5 ppm (section [0043]).  The working examples of Table 2 have 1.62 ppm and 2.02 ppm residual vanadium. Said polyethylene composition is suitable for use in fiber applications (section [0047]).
Thus, Desjardins teaches the invention of claims 1, 4, and 6 with the exceptions (a) the fiber is an artificial turf filament and (b) the claimed relaxation spectrum index, CBDI, and shrinkage rate.  
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, exception (a) is met by the cited prior art. 
Regarding exception (b), despite a lack of an explicit teaching thereto, it is asserted a filament made of the Desjardins polyethylene interpolymer will inherently possess a measurable relaxation spectrum index and CBDI and the filament made therefrom, a shrinkage rate. Applicant’s specification teaches said relaxation spectrum index is an indicator of molecular structure and is sensitive to such parameters as the polymer’s molecular weight distribution, molecular weight, melt flow rate, and long chain branching (specification, page 14, lines 7-11). Note applicant’s disclosed molecular weight distribution is 2.5-3.5 (specification, page 2, line 12). As noted above, the Desjardins interpolymer has a like molecular weight distribution and a like melt flow rate. Thus, although the cited prior art does not explicitly teach the property of relaxation spectrum index, it is reasonable to presume that said property is inherent to the invention.  Similarly, although the cited prior art does not explicitly teach the properties of CBDI and shrinkage rate, it is reasonable to presume that said properties are inherent to the Desjardins In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed relaxation spectrum index, CBDI, and shrinkage rate would obviously have been provided by the process disclosed by Desjardins.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, claims 1, 4, and 6 are rejected as being anticipated by or obvious over the cited prior art.  


Claim Rejections - 35 USC § 103
Claims 1, 4, 6, and 10-13 stand rejected under 35 U.S.C. 103 as obvious over US 2014/0178614 issued to Demirors et al. in view of US 2013/0190465 issued to Demirors et al. and US 2014/0242304 issued to Sandkuehler et al., as set forth in section 10 of the last Office action.
In the event the preamble recitation limiting the filament to an artificial turf filament is given patentable weight, claims 1, 4, and 6 are rejected over Demirors ‘614 in view of Demirors ‘465 and Sandkuehler. While Demirors ‘614 is silent with respect to the polyethylene filament 
	Specifically, Demirors ‘465 discloses an ethylene/alpha-olefin interpolymer suitable for use in fiber applications, including artificial turf (abstract and section [0082]).  Said interpolymer has a melt index (I2), as measured by ASTM D1238 (2.16 kg @ 190°C) of 0.5-100 g/10 min, preferably 0.2-50 g/10 min, and a melt flow ratio (I10/I2) of 5.8-8, wherein I10 is measured according to ASTM D1238 (10 kg @ 190°C) (abstract and sections [0005] and [0010]).  The interpolymer has a CDBI of less than 60% and a density of 0.920-0.965 g/cm3 (abstract and section [0005]).  The ethylene/alpha-olefin interpolymer has less than 20% by weight of units derived from one or more alpha-olefin comonomers and at least 80% by weight of units derived from ethylene (sections [0040] and [0043]).  The interpolymer may be prepared using a multi-constituent catalyst (section [0049]).
Sandkuehler discloses an artificial turf comprising an artificial turf yarn prepared from an ethylene-based polymer composition comprising 100% by weight or less of units derived from ethylene and less than 30% by weight of units derived from one or more α-olefin comonomers (abstract and sections [0003] and [0007]-[0009]).  Said polymer composition has a density of 0.915-0.930 g/cm3, a melt index (I2) of 0.8-5 g/10 min, and a shrink of less than 4.8% (abstract and sections [0025], [0026], and [0036]).  The ethylene-based polymer composition also a molecular weight distribution (Mw/Mn) of 2-3.6 (abstract and section [0027]).  Inventive Composition Examples 1 and 3 have melt index ratios (I10/I2) of 7.2 and 7.0, respectively (Table 2).   
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention employ the polyethylene filament of Demirors ‘614 as an 
Regarding claims 10-13, while Demirors ‘564 teaches the ethylene/alpha-olefin polymer is suitable for making artificial turf filaments, the reference fails to explicitly teach a suitable structure for said artificial turf.  However, Sandkuehler teaches an artificial turf filament yarn is made from a polymer composition by extrusion and stretched to a predetermined stretch ratio (sections [0046] and [0048]). The artificial turf yarns are employed to make an artificial turf comprising substantially upright strands of said artificial turf yarn projecting upwardly from a substrate (i.e., a primary backing) (sections [0003] and [0006]). An artificial turf is made according to known methods, such as that disclosed in “PCT Publication 20110330” (section [0052]).  
While the citation of “20110330” appears to be an error reflecting the international filing date rather than the actual publication, the correct reference appears to be PCT Publication WO 2011/126886 A1 issued to Sandkuehler et al. The WO Sandkuehler reference teaches artificial turf yarns and artificial turfs made therefrom (abstract and sections [0002]-[0005]). The artificial turf comprising a backing substrate (i.e., primary backing) and the artificial turf yarn coupled (i.e., affixed by tufting) thereto (sections [0069] and [0070]). The artificial turf comprising a tufted primary backing may also include an adhesive backing and a secondary backing (section [0076]).  

Claims 1, 4, 6, and 10-13 stand rejected under 35 U.S.C. 103 as obvious over US 2014/0080970 issued to Desjardins et al. in view of US 2013/0190465 issued to Demirors et al. and US 2014/0242304 issued to Sandkuehler et al., as set forth in section 11 of the last Office action.
In the event the preamble recitation limiting the filament to an artificial turf filament is given patentable weight, claims 1, 4, and 6 are rejected over Desjardins in view of Demirors ‘465 and Sandkuehler. While Desjardins is silent with respect to the polyethylene filament being an artificial turf filament, Demirors ‘465 and Sandkuehler teach similar polyethylene composition suitable for use as artificial turf filaments. 
	Specifically, Demirors ‘465 discloses an ethylene/alpha-olefin interpolymer suitable for use in fiber applications, including artificial turf (abstract and section [0082]).  Said interpolymer has a melt index (I2), as measured by ASTM D1238 (2.16 kg @ 190°C) of 0.5-100 g/10 min, preferably 0.2-50 g/10 min, and a melt flow ratio (I10/I2) of 5.8-8, wherein I10 is measured according to ASTM D1238 (10 kg @ 190°C) (abstract and sections [0005] and [0010]).  The interpolymer has a CDBI of less than 60% and a density of 0.920-0.965 g/cm3 (abstract and section [0005]).  The ethylene/alpha-olefin interpolymer has less than 20% by weight of units 
Sandkuehler discloses an artificial turf comprising an artificial turf yarn prepared from an ethylene-based polymer composition comprising 100% by weight or less of units derived from ethylene and less than 30% by weight of units derived from one or more α-olefin comonomers (abstract and sections [0003] and [0007]-[0009]).  Said polymer composition has a density of 0.915-0.930 g/cm3, a melt index (I2) of 0.8-5 g/10 min, and a shrink of less than 4.8% (abstract and sections [0025], [0026], and [0036]).  The ethylene-based polymer composition also a molecular weight distribution (Mw/Mn) of 2-3.6 (abstract and section [0027]).  Inventive Composition Examples 1 and 3 have melt index ratios (I10/I2) of 7.2 and 7.0, respectively (Table 2).   
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention employ the polyethylene filament of Desjardins as an artificial turf filament since Demirors ‘564 and Sandkuehler teach it is known to use similar polyethylene compositions as artificial turf filaments. Such a modification would have yielded predictable results to the skilled artisan (i.e., a successful artificial turf made from polyethylene filaments). Therefore, claims 1, 4, and 6 stand rejected as being obvious over the cited prior art.
Regarding claims 10-13, while Demirors ‘564 teaches the ethylene/alpha-olefin polymer is suitable for making artificial turf filaments, the reference fails to explicitly teach a suitable structure for said artificial turf.  However, Sandkuehler teaches an artificial turf filament yarn is made from a polymer composition by extrusion and stretched to a predetermined stretch ratio (sections [0046] and [0048]). The artificial turf yarns are employed to make an artificial turf 
While the citation of “20110330” appears to be an error reflecting the international filing date rather than the actual publication, the correct reference appears to be PCT Publication WO 2011/126886 A1 issued to Sandkuehler et al. The WO Sandkuehler reference teaches artificial turf yarns and artificial turfs made therefrom (abstract and sections [0002]-[0005]). The artificial turf comprising a backing substrate (i.e., primary backing) and the artificial turf yarn coupled (i.e., affixed by tufting) thereto (sections [0069] and [0070]). The artificial turf comprising a tufted primary backing may also include an adhesive backing and a secondary backing (section [0076]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tuft the filament of Desjardins into a primary backing and bond a secondary backing thereto to produce an artificial turf.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 10-13 stand rejected as being obvious over the cited prior art.  



Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the 102/103 rejections of the claims 1, 4, and 6 by Demirors ‘614 and Desjardins by arguing the present invention, as a whole, is not obvious in light of the cited prior art (Amendment, paragraph spanning pages 5-6).  Specifically, applicant asserts the present invention, when read as a whole, provides improved properties that deliver the unique advantage of “consist shrink and curl performance across different extrusion profiles in manufacturing filaments” (Amendment, page 6, 1st paragraph).  In response, said argument is unpersuasive with respect to the standing 102 rejection.  An argument of unexpected results achieved from a claimed invention cannot overcome a rejection under 35 USC 102.  Also, it is noted applicant has not shown any specific evidence establishing any improvement in shrink and curl performance is significant and unexpected.  See MPEP 716.02.  
Additionally, applicant argues the preamble limitation “an artificial turf filament” should be given patentable weight since without reading the preamble into the claim, said claim would simply be directed to an ethylene-based polymer (Amendment, paragraph spanning pages 6-7).  Applicant’s argument is found unpersuasive since the preamble recitation “a filament” was given patentable weight.  However, as stated in the rejection above, the preamble recitation of “artificial turf” is merely descriptive of the intended use of said filament and does not result in any structural difference between the claimed invention and the prior art filament.  Thus, the claim was not interpreted as simply a polymer composition, but rather a filament capable of being employed as an artificial turf filament.  Since the prior art disclosed a filament also capable 
Furthermore, applicant has not met their burden of showing the prior art does not necessarily possess the claimed properties of relaxation spectrum, CBDI, and shrinkage rate.  Therefore, the above rejections under 35 USC 102/103 are hereby maintained. 
Regarding the prior art rejections under 35 USC 103, applicant traverses by arguing there is no teaching or suggestion in the cited prior art to “use the disclosed catalyst system and ethylene-based polymer of Demirors ‘614 or Desjardins and supplant this system and polymer into Demirors ‘465 and Sandkeuhler to form an artificial turf filament” since the primary references of Demirors ‘614 and Desjardins use entirely different catalyst systems and different polymer characteristics than the secondary references Demirors ’465 and Sandkeuhler (Amendment, paragraph spanning pages 7-8).  Specifically, applicant argues the primary references use specific Ziegler-Natta catalyst systems to provide exemplary films having advantageous film properties, while the secondary references use different catalyst systems suitable for fiber applications, not films (Amendment, page 8, 1st paragraph).  Applicant asserts the differences in polymer compositions, ways of forming said polymer compositions, and end-use applications between the primary references and the secondary references provides no motivation or suggestion to use the compositions of the primary references as artificial turf filaments (Amendment, paragraph spanning pages 8-9). 
In response, a reference is not limited to its working examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Both of the primary references teach the polymer compositions are suitable for making filaments, but lacks a .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789    
February 25, 2021